Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in reference to the communication filed on 21 SEPT 2022. 
Amendments to claims 8, 17, 18, 22 have been entered and considered, as has the recent cancellation of claim 17, the prior cancellation of claims 1-7, 11, 28,  the prior addition of claim 29, and the recent addition of claim 30 .  
Claims 8-10, 12-16, 18-27, 29, 30 are present and have been examined. 
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-10, 12-16, 18-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upstill et al (US 20140172843 A1) in view of Rechis et al (US 20080172357 A1, hereinafter Rechis), further in view of Ravichandran et al ( US 9424342, hereinafter Ravichandran), further in view of Kim et al (US 20170060960, hereinafter Kim), further in view of “When a Bounce isn’t a Bounce…”, (hereinafter Bounce, available at (https://activegrowth.com/google-analytics-bounce-rates/)  

In reference to claim 8, 18, 22
Upstill teaches: A method of classifying a search query, comprising (claim 8), a system for identifying a search query as market agnostic or market specific search query, comprising at least one processing device at least one computer readable data storage device storing instructions, that, when executed by the at least one processing device, cause the computing device to provide a search engine operative to (claim 18)  and a non-transitory computer readable storage medium having computer executable instructions stored thereon, the computer executable instructions when executed by a processor cause a computer system to (claim 22): 
receiving a search query (at least [039-040] a search query is entered, see also figure 3 and related text: at step 302 a search query is entered, and at [figure 1 and related text], queries 113 are originated from user device 106);
obtaining first search results responsive to the search query, the first search results returned from a first market or a first search domain, wherein the first market is associated with a first location (at least [020]” A local search query is a search query that includes a location phrase (i.e., one or more terms that specify a geographic location) and/or another geographic identifier.” At [037] “A local search result is a search result that is provided in response to a local search query.  A local search query is a search query that, as submitted by a user, includes a location phrase and/or another geographic identifier.  A location phrase is one or more terms that specify a geographic location (e.g., a zip code, an address, a city or a state).  For example, the search query "Eiffel Tower Las Vegas" includes the location phrase "Las Vegas," such that the search query "Eiffel Tower Las Vegas" is a local query”  ; 
obtaining a second search results responsive to the search query, the second search results returned from a second market or a second search domain, wherein the second market is associated with a second location, wherein the first location is distinct from the second location and the first search domain is distinct from the second search domain (at least [020] “search results that include general search results (i.e., search results responsive to a general search query); at [093] “For example, assume that the set of general search results for the general search query "mimosa" include search results related to the drink mimosa…” at [034]  For example, a particular user that is located in San Francisco, Calif.  and submits the search query "mimosa" may actually be interested in information about "mimosa cafe," located in Oakland, Calif.  or information about an event venue at which a local band having a name that includes the term "mimosa" is playing.” At [035] “Statistical analysis of search queries submitted by users from San Francisco may reveal that the search query "mimosa" is a locally significant query for San Francisco.” At [021, 035-037 078] generally, the location of the query is appended to a general query in order to determine if the query is associated with a “second market” or location as claimed);  
determining an overlap between the first and second search s (at least [044-046] “The set of general search results 122 and the set of local search results 124 may each include a particular search result, such that there is overlap between the set of local search results (i.e. first set) 124 and the set of general search results 122 (i.e. second set; see also [024-027].” 
determining whether the search query contains one or more location entities (at least [0038-039, 33-035, 037] the query “mimosa” does not contain a location entity, however, at [037] a location phrase may be included in a query to specify “specify a geographic location; at [020-021] a local search query includes a location entity, and at );
applying a binary classifier to the overlap and the determination of whether the each query includes one or more location entities to classify the search (at least [044-045] “For example, the particular search result may have a local result score that is the highest local result score among the local search results, while having a general result score that is the 30.sup.th highest general result score among the general search results.” “…a search result that references a web page for a Las Vegas restaurant that is located inside a replica of the Eiffel Tower may have a highest result score for the local search query "Eiffel Tower Las Vegas," such that this search result for the Las Vegas restaurant is selected for presentation with a first search results page provided in response to the local search query.  However, the search result for the Las Vegas restaurant may not have one of a top threshold quantity  (i.e. binary classification include/exclude) of general result scores (e.g., top 10 general result scores) for the general search query "Eiffel Tower," such that the search result for the Las Vegas restaurant is not selected for presentation on a first search results page presented in response to the general search (i.e. second set)query "Eiffel Tower.", at [093-0102] “…set of search results include at least one search result that is included in the set of local search results, but is not included in a pre-specified quantity of highest ranking search results from the set of general search results.  For example, assume that the set of general search results for the general search query "mimosa" include search results related to the drink mimosa and other resources that have a result score indicating that the general search results are relevant to the general search query "mimosa." Also assume that a search result for a resource that provides information about cafe mimosa in Oakland is not one of the 20 highest ranking search results in the set of general search results, but is included in the set of local search results.  In this example, the final set of search results can include the search result for mimosa cafe and the search results that are included in the general set of search results.” See also, 030-033); 
in accordance with a classification of a search query as being market agnostic, causing only market agnostic search results to be returned (at least [037] “...local search result is a search result that is provided in response to a local search query (i.e. market agnostic).  A local search query is a search query that, as submitted by a user, includes a location phrase and/or another geographic identifier.  A location phrase is one or more terms that specify a geographic location (e.g., a zip code, an address, a city or a state).  For example, the search query "Eiffel Tower Las Vegas" includes the location phrase "Las Vegas," such that the search query "Eiffel Tower Las Vegas" is a local query; [045] a search result that references a web page for a Las Vegas restaurant that is located inside a replica of the Eiffel Tower may have a highest result score for the local search query "Eiffel Tower Las Vegas," such that this search result for the Las Vegas restaurant is selected for presentation with a first search results page provided in response to the local search query.”). Although Upstill as cited discloses all of the above limitations, and while the reference at least discloses the use of collected information for future prediction, it does not specifically disclose the subsequent effects of the classification as claimed. Rechis however, does teach: 
Applying a classifier to the determination of whether the search query includes one or more location entities to classify the search query as market agnostic or as a market specific query (at least [056] “…query itself can be compared to a list of queries to which location is likely to be relevant.  For example, statistical analysis of queries…--such as "Starbucks" or "pizza"--may reveal that these queries are generally associated with location-based results; accordingly, the information provider can, in some implementations, maintain a "whitelist” of such queries…location based search results can be automatically promoted…” see also figure 2a and related text for discussion of implicit location terminology; (i.e. market specific); at [057-060, 083] queries are compared to a “black list” which detects words such as address or other potential location indictors to determine if the results of the query are to remain location influenced or not  (i.e. market agnostic query); “..an algorithm is applied by the results sequencer 429 to initially determine whether location is likely to be relevant to a particular query, in order to appropriately sequence any location-based results relative to other non-location-based results.  In these implementations, the blacklist database 432 can be employed to override the initial determination.” – i.e. the classification of whitelist or blacklist indicates if the results of the query will change based on location; see also figures 2a/2b for examples of both types of queries); 
In accordance with a classification of the search query as being market agnostic, causing only market agnostic search results to be returned when the search query is used in subsequent searches performed using a search engine application, the subsequent searches originating from multiple distinct locations respectively associated with multiple distinct markets supported by the search engine application ( at least fig 2a/ 2b and related text including [058/ 094] “If location-based results are determined (524) to not be relevant, other results that are determined to be relevant can be provided (527) for display in the electronic device from which the query was received.  (See, for example, the results shown in FIG. 2B.)” at [059-060] “As shown in FIG. 2B, the original query was "address of Steven Spielberg." In some implementations, inclusion of "address of" in a search query triggers location-based results.  However, in this example, no location-based results may be available (e.g., because personal address information of celebrities, such as Steven Spielberg, may not be publicly available).  Moreover, any location-based results that are identified may not be relevant to the user's original search query…. As shown in FIG. 2B, the original query was "address of Steven Spielberg." In some implementations, inclusion of "address 
of" in a search query triggers location-based results.  However, in this example, no location-based results may be available (e.g., because personal address information of celebrities, such as Steven Spielberg, may not be publicly available).  Moreover, any location-based results that are identified may not be relevant to the user's original search query… in particular, the information provider may have already determined that location-based results are not likely to be relevant… Rather, as shown in one implementation, other results, such as image results 231 or news results 233 can be provided.” – i.e. once a term in a query is identified as being on the blacklist, the results presented are market agnostic per applicant’s specification defining market agnostic as a query which will return the same results regardless of where the query originates, in contrast to the queries shown in fig 2a, which would change based on the user’s location). 
	Upstill and Rechis are analogous references as both disclose means of improving search results presented to a user, particularly when the user’s location based intent is considered. One of ordinary skill in the art at the time of filing would have found it obvious to include the forecasting aspect of the blacklist of Rechis in the query comparisons of Upstill, as Rechis teaches that weighing the user’s actual desire for location weighted results is especially effective: “some systems and techniques include receiving a query for information, predicting relevance of location to the query, and providing one or more sets of results that are responsive to the query and that are selected based on the predicted relevance of location to the query.  Put another way, some systems and techniques "promote" location-based search results when location is likely to be relevant to a corresponding query, even if location information is not included in the query.” (see 004). Rechis specifically discloses that assigning a location to a user’s query when one is not intended is likely to trigger a “false” display of location based results, which the user may not find helpful (see 0057), and that over time, and by analyzing a large number of similar queries, an information provider can, in some implementations, determine that given query answer should in fact be the same regardless of where the query itself originates (see 0057). 
While the combination as cited discloses all the limitations above, and while Examiner notes that the newly amended limitations are inherently broad due to the fact that the claims are essentially written in the alternative as far as a result/domain, in the interest of compact prosecution Examiner notes that Ravichandran teaches: 
Ordering the first search results and the second search results based on strengths of the first market or the first search domain and the second market or the second domain relative to the first search results and second search results, respectively (at least [col 4, lines 11-40, cols 9, 10 and related text] based on a plurality of means – i.e. device type, local query count, geo query count, expected query count, results are created, and, in [fig 4 and related text including col 12, 13, 14] – “A presentation order is selected for the search results (412). In some implementations, the presentation order for the search results is selected based on the boosted result scores for the local search results and the initial result scores for the non-local search results. The presentation order specifies a relative presentation position for each search result relative to the other search results that have been selected for presentation. For example, the presentation order can specify that a search result having a highest result score is presented in a more prominent presentation location of the search results page than the other search results and that each next highest scoring search result (e.g., based on the result scores) be respectively presented in a next most prominent presentation location.”)
[classifying] the results, and the ordering of the first search results and the second search results to classify the query as [local or non-local] (at least [col 4, lines 11-40] ”...query analysis subsystem can classify search queries as local queries and boost initial result scores for local search results when local queries are received.” 
Ravichandran is analogous to both Upstill/Rechis, as all reference disclose means to balance a user’s intent with the desired results presented. It would have been obvious to one of ordinary skill in the art at the time of the invention to include the ordering of first/second results as taught by Ravichandran, as the reference specifically teaches the comparison improves the quality of a user’s search results experience – on an individual level (see col 6). The reference further discloses the importance of a balance between the two – if a user is generally interested in the global/non-local topic, it would seem plausible the user could become interested in localized results – i.e. a user interested in a non-local topic such as a sport might also be interested in opportunities to view the event locally (see again, col 6). The reference further discloses that the actual ranking and display of the two is an important balance – the local or non-local result may be the actual intent, and therefore should remain the focus of the results, with the remaining set presented but not necessarily prioritized (see col 6). 
Although the combination as cited discloses a means of determining a user’s intent with regard to geography, and using the results of the query to determine future intent, it does not specifically disclose dwell time. 
Kim however does teach: 
Determining whether a user dwell time after a user selections a search result of the first and second search results is below a predetermined threshold (at least [017] “ A dissatisfaction value, as used herein, may refer to a value associated with a user selection of a result in the search result list, where the selection results in a dwell time that is below a predefined threshold. A dissatisfaction value may also refer to a value associated with the reformulation of a query in response to the generation and/or presentation of a search result list.”
Applying a binary classifier to the results, [as to the user’s intent] the determination of whether the user dwell time after the user selects the search result of the first and second search results is below the predetermined threshold, to classify the search query (At least [017] “A dissatisfaction value, as used herein, may refer to a value associated with a user selection of a result in the search result list, where the selection results in a dwell time that is below a predefined threshold. A dissatisfaction value may also refer to a value associated with the reformulation of a query in response to the generation and/or presentation of a search result list.” At [025] “evaluating the log data may comprise determining a query or query term to analyze, identifying one or more associated result sets, and determining or generating satisfaction metrics (e.g., satisfaction values and dissatisfaction values) for the result sets. The satisfaction metrics may be used to generate automatic preference judgments for the result sets.”
In accordance with a classification of the search query, causing [selective] search results to be returned when the search query is used in subsequent searches performed using a search engine application (at least [031] “In yet another example, the position of a result within a set of results, the order in which the result is selected (or not selected), and a dwell time of a selected web result may be provided as inputs to a statistical model that calculates and/or generates satisfaction values. The statistical value(s) may be increased, decreased or otherwise devalued based on the inputs and/or one or more input weighting criteria. For example, a satisfaction value for a result that is positioned lower in a result set may be reduced logarithmically proportional to the position of the result in the result set. In some aspects, satisfaction analysis processor 206 may receive the satisfaction value(s) from a statistical model or algorithm via IPC and store the satisfaction value(s) in a buffer.” See also [fig 4 and related text
Kim is analogous to Upstill/Rechis/Ravichandran, in that all references are directed to a means of improving a user’s search results with regard to quality and intent of a given user. It would have been particularly obvious to one of ordinary skill in the art at the time of the invention to include dwell time in the determination of satisfaction/quality of results, in that Kim categorically discloses that a dwell time compared between two sets of results, “Side by Side” as referenced in the title, is an excellent data point for any comparison of quality/satisfaction in the results presented from the query (see 017).
As discussed above, Kim discloses wherein the dwell time after a user selects a search result of the first and second results is below a predetermined threshold (at least [017]  “A dissatisfaction value, as used herein, may refer to a value associated with a user selection of a result in the search result list, where the selection results in a dwell time that is below a predefined threshold.” Kim further teaches a plurality of ranges of a click or dwell time on a given article indicating various levels of satisfaction.  [049] “For example, a TTS score may record a ‘1’ if a SAT-click is registered in under 10 seconds, a ‘0.6’ if a SAT-click is registered between 10 and 20 seconds, and a ‘0.3’ if a SAT-click is registered in over 20 seconds. In yet another example, the satisfaction metric may be a ‘DSAT’ signal, which may be obtained when a click on a search result does not exceed a predefined dwell time (e.g., 30 seconds) or when a query is reformulated in response to generating/presenting a result list.” Although Examiner notes that the teachings of Kim would have likely rendered an arbitrary design choice of 5 second window of interest obvious to one of any skill in the art, in that the reference discloses disinterest registering at under 10 seconds, in the interest of compact prosecution and in view of Applicant’s perceived traverse of Official Notice with regard to canceled claim 17, Examiner notes that Kim does not specifically disclose a range of 5 seconds. Bounce however, does disclose 
Determining whether a user dwell time after a user selects a search result of the first and second search results is below a predetermined threshold of five seconds (at least page 2: “By definition, both visitor A and visitor B have bounced, however when used in conjunction with the time on site metric you can see that while visitor A probably didn’t find anything useful on the landing page (having spent only 5 seconds on site)…”
Bounce is analogous to Kim, as both references disclose a consideration or balance of time spent on a website in order to determine the quality of the content as compared to the user’s goals with the visit. One of ordinary skill in the art would have found an arbitrary selection of 5 seconds as taught by Bounce to be well within the 10 seconds or less as taught by Kim, as 5 seconds is fewer seconds than 10 seconds. Bounce, as well as Kim, disclose that a user spending less than a defined minimum amount of time indicates a lack of interest or satisfaction with the content presented. 

In reference to claim 9, 23: 
Upstill further teaches: if the search query is classified as a market-agnostic query, performing an in-market query expansion to capture one or more different forms of the search query, the one or more different forms being valid in each of the two or more markets or search domains (at least [0034-035, 040-041, 060, 078-079 088, 093] when the user’s location indicates that the query is a market agnostic query, alternative resources/domains are presented using the alternative queries such as “mimosa” OR when as in 060, 078-9, a specific local query for “mimosa san Francisco” is generated). 

In reference to claim 10
Upstill further teaches wherein receiving a search query includes receiving a search query at an Internet search engine application (at least [039-040] a search query is entered, see also figure 3 and related text: at step 302 a search query is entered, and at [figure 1 and related text], queries 113 are originated from user device 106). 

In reference to claim 12, 24:
Upstill further teaches: after determining overlap, passing a first signal representing overlap to a signal ranker (at least [044-046] overlap calculation between the results from given resources, local or non-local (i.e. markets); see [0024-027 generally] for discussion of resources i.e. domains);
after determining whether the search query contains one or more location entities, passing a second signal representing the one or more location entities to the signal ranker (at least [0038-039, 33-035, 037] the query “mimosa” does not contain a location entity, however, at [037] a location phrase may be included in a query to specify “specify a geographic location; [042-047, 093, 096, 097, 0100] each resource/domain is ranked). 

In reference to claim 13, 25:
Upstill further teaches ranking each of the first, second, signals based on their strength in being associated with either a market-agnostic or market-specific query (at least [042-047, 093, 096, 097, 0100] each resource/domain is ranked according to the fact that it is a local (market agnostic) or a general (market specific) query.) 

In reference to claim 14, 26:
Upstill further teaches: determining a relevance score for the search query based on the rankings for each of the first, second, signals, wherein the relevance score is used to classify the search query as market-agnostic or market-specific (at least [030-033] result score determines a relevance of results to the query, in [033] this includes for example, determining that a search for mimosas changes based on the user’s location, and at [042-045, 047] relevance score calculated)  [030-033, 042-047, 093-102] based on the ranked result scores, which indicate relevance, determining that a user means general information about mimosas or localized information, and presenting the results with respect to the user’s query being either general (market specific) or local (market agnostic).)

In reference to claim 15, 27
Upstill teaches: wherein the prior to applying the binary classifier, further, determining whether a user interaction with the one or more first and second search results indicates the search query is  market-agnostic or market-specific, (at least [021, 031-035] search log data store 118 contains click log information from prior queries – i.e. statistical analysis of queries from a given locality or demographic eventually becomes indicative of whether a query is intended to be agnostic (i.e. relegated to san Francisco in the example, or market specific (i.e. mimosa that would return results about the drink, about Mimosa Café in Oakland, or Café Mimosa in Oakland as in [079).

In reference to claim 16:
Upstill teaches: wherein user interaction comprises a click on at least one of first and second search results (at least 021, 031-035] search log data store 118 contains click log information from prior queries – i.e. statistical analysis of queries from a given locality or demographic eventually becomes indicative of whether a query is intended to be agnostic (i.e. relegated to san Francisco in the example, or market specific (i.e. mimosa that would return results about the drink, about Mimosa Café in Oakland, or Café Mimosa in Oakland as in [079] Examiner has interpreted this limitation in view of 033, 036 of the specification, which implies that the results are collected over time to eventually identify the click intent). 

In reference to claim 19
Upstill teaches: further comprising a signal ranker operative to:
rank one or more features determined from the received search query and one or more features determined from the first and second results based on the strength of each of the features for indicating the search query is a market-agnostic or market-specific search query (at least [042-047, 093, 096, 097, 0100] each resource/domain is ranked according to the fact that it is a local (market agnostic) or a general (market specific) query); and
the relevance score engine being further operative to:
determine the relevance score for the search query based on a ranking of each of the one or more features determined from the received search query and each of the one or more features determined from the first and second search results (at least [030-033] result score determines a relevance of results to the query, in [033] this includes for example, determining that a search for mimosas changes based on the user’s location, and at [042-045, 047] relevance score calculated)  [030-033, 042-047, 093-102] based on the ranked result scores, which indicate relevance, determining that a user means general information about mimosas or localized information, and presenting the results with respect to the user’s query being either general (market specific) or local (market agnostic).

In reference to claim 20
Upstill teaches: being further operative to perform an in market query expansion to capture one or more different forms of the search query if the search query is classified as a market-agnostic search query, the one or more different forms being valid in one or more markets or domains (at least [0034-035, 040-041, 060, 078-079 088, 093] when the user’s location indicates that the query is a market agnostic query, alternative resources/domains are presented using the alternative queries such as “mimosa” OR when as in 060, 078-9, a specific local query for “mimosa san Francisco” is generated).

In reference to claim 29
The combination of Upstill/Rechis/ Ravichandran/Kim teaches all the limitations above. Kim further teaches: Wherein a lower amount of user dwell time after the user selects the search result is used to lower a ranking of the selected search result  (at least [017] “A dissatisfaction value, as used herein, may refer to a value associated with a user selection of a result in the search result list, where the selection results in a dwell time that is below a predefined threshold.”  [035] “For example, preference generation processor 208 may further identify two or more rankings that illustrate significant differences in key metrics, such as satisfaction metrics. In a particular example, preference generation processor 208 may use two-sample t-tests to identify the two or more rankings.” At [038] “Judgment analysis processor 212 may evaluate a statistical model that has been trained using as input the output from preference generation processor 208 and output from judge preference processor 210. If the output of the statistical model (e.g., result sets or result group rankings) after training the model using the first set of input is equivalent to the output of the statistical model after training the model using the second set of output, a consolidated set of approved preference judgments may be generated.” At [051] “result sets above a threshold may be ranked from most to least preferred.” Kim is analogous to Upstill/Rechis/ Ravichandran, in that all references are directed to a means of improving a user’s search results with regard to quality and intent of a given user. It would have been particularly obvious to one of ordinary skill in the art at the time of the invention to include dwell time in the determination of satisfaction/quality of results, in that Kim categorically discloses that a dwell time compared between two sets of results, “Side by Side” as referenced in the title, is an excellent data point for any comparison of quality/satisfaction in the results presented from the query (see 017). 

In reference to claim 30
The combination of Upstill/Rechis/ Ravichandran/Kim teaches all the limitations above. Upstill further teaches  when the first and second signals are not dispositive and result in an inability of the binary classifier to classify the received search query as either a market-agnostic query or as a market-specific query, classifying the search query as both a market-agnostic search query and a market-specific search query. (at least [032-039, 042-047, 093, 096, 097, 0100]  “ For example, search log data store 118 may specify that the search query "mimosa" was received from 1,000,000 users and that 700,000 of these users subsequently selected search results referencing web pages that provide recipes for or other information about different variations of a mimosa drink (i.e., are associated with the topic "mimosa drink")…Statistical analysis of search queries submitted by users from San Francisco may reveal that the search query "mimosa" is a locally significant query for San Francisco. A locally significant query is a query that is received more often from users in a particular location relative to users from a larger area… local search result is a search result that is provided in response to a local search query. A local search query is a search query that, as submitted by a user, includes a location phrase and/or another geographic identifier. A location phrase is one or more terms that specify a geographic location (e.g., a zip code, an address, a city or a state). For example, the search query "Eiffel Tower Las Vegas" includes the location phrase "Las Vegas," such that the search query "Eiffel Tower Las Vegas" is a local query. The search query "Eiffel Tower," does not include a location phrase, and therefore, is a classified as a general search query…Location phrases are resolvable to a non-ambiguous location, and therefore, do not include landmark phrases (i.e., phrases that specify a landmark). For example, the landmark phrase "Eiffel Tower" could refer to a replica of the Eiffel Tower that has been built in Las Vegas, or the Eiffel Tower that is located in Paris, France. Thus, the location that is represented (or inferred) from the phrase "Eiffel Tower" alone is ambiguous relative to location, and is not a location phrase. Similarly, the phrase "Statue of Liberty" alone is ambiguous relative to specifying a location because a replica of the Statue of Liberty has been built in Las Vegas such that the phrase "Statue of Liberty" could refer to at least two different locations… The search system 110 includes a query processing apparatus 120 that is configured to provide a set of search results (i.e., a set of final search results) that are responsive to a general search query (i.e., a search query that does not include a location phrase) and include local search results in the set of search results when the general search query is a locally significant search query.” i.e. the system will provide both results if there is ambiguity as to if Eiffel Tower is for a locally significant thing in Las Vegas or a point of interest in France).  


Response to Arguments
Applicant’s remarks as filed on 21 SEPT 2022 have been noted. 
Applicant’s summary of the interview held on 21 SEPT 2022 is noted on page 11. 
Discussion of the prior art rejection begins on page 12 with a reproduction of exemplary claim 8.
On page 13-15,  Applicant includes a summary of Upstill, Rechis, Ravichandran, and Kim in the context of the rejection. Examiner notes this summary but defers to the explicit written rejection above. 
Applicant turns to a discussion of claim 17 on pages 15-19 of the remarks. At the outset, Examiner finds this to be unpersuasive in view of the addition of Bounce as cited above in the updated rejection. Examiner notes that the intent of Applicant’s remarks is presumed to be a traverse of the use of Official Notice, and as such the updated rejection has been provided solely to encourage compact prosecution. Examiner has acquiesced to the presumed intent of the traverse, but notes that Applicant has not provided sufficient grounds to necessitate a traverse as a matter of right. Examiner further points to MPEP 2144.03C: “To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate…” 
Applicant’s remaining remarks on page 18/19 are found unpersuasive at least in view of the discussion and updated rejection above. 
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20110184981 to Lu discloses categorizing a user’s local or general intent with various queries prior to presenting results. US 20080222119, to Dai, considers the origination of a user’s geographic related query, particularly in cases where the geographic information indicates the user might travel to a future location. 
Conclusion

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHERINE . KOLOSOWSKI-GAGER/
Primary Examiner
Art Unit 3622



/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622